                     Case
                      Case1:20-cv-05301-GHW
                           1:20-cv-05301-RA Document
                                             Document21
                                                      16 Filed
                                                          Filed07/16/20
                                                                07/13/20 Page
                                                                          Page11ofof72

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Southern District
                                                    __________ Districtofof
                                                                          New  York
                                                                            __________

                   Marcia Melendez, et al.                          )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.
                                                                    )
                 The City of New York, et al.                       )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) The City of New York
                                           c/o New York City Law Department
                                           Corporation Counsel
                                           100 Church St., Fl. 5
                                           New York, NY 10007-2630



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Stephen P. Younger, Alejandro Cruz, Hyatt M. Howard, Esther Kim,
                                           Kevin Opoku-Gyamfi, and Timothy H. Smith
                                           Patterson Belknap Webb & Tyler LLP
                                           1133 Avenue of the Americas
                                           New York, New York 10036



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:             07/13/2020                                                                    /s/ J. Gonzalez
                                                                                         Signature of Clerk or Deputy Clerk
          Case 1:20-cv-05301-RA Document 21 Filed 07/16/20 Page 2 of 7




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


   Marcia Melendez, Jarican Realty Inc.,
   1025 Pacific LLC, Ling Yang, Top East               Civ. No. 20-cv-05301-RA
   Realty LLC, and Haight Trade LLC,

                          Plaintiffs,                  AFFIDAVIT OF SERVICE

                  v.

   The City of New York, a municipal entity,
   Bill de Blasio, as Mayor of the City of New York,
   Louise Carroll, Commissioner of New York City
   Department of Housing Preservation &
   Development, and Jonnel Doris, Commissioner of
   New York City Department of Small Business
   Services,
                         Defendants.


STATE OF NEW YORK                       )
                                        :ss.:
DUTCHESS COUNTY                         )


              Robert J. Candella, being duly sworn, deposes and says:

               1.      I am over 18 years of age, am not a party to this action, and am employed
by the law firm of Patterson Belknap Webb & Tyler LLP, located at 1133 Avenue of the
Americas, New York, New York 10036. I reside in Kings County, New York.

                2.     On Monday, July 13, 2020, at 2:00PM, I served true and correct copies of
the foregoing as-filed Summonses (4) in a Civil Action (directed to (i) The City of New York;
(ii) Mayor Bill de Blasio; (iii) Jonnel Doris as Commissioner of the NYC Department of Small
Business Service; and (iv) Louise Carroll as Commissioner of NYC Department of Housing
Preservation and Development); Complaint; Civil Cover Sheet; Rule 7.1 Disclosures; and
Notices of Appearance (4) by electronic mail to ‘ServiceECF@law.nyc.gov’ – an email address
specifically designated for that purpose by The City of New York Law Department. Also
attached to my email were copies of the individual practices of Judge Gregory H. Woods and
Magistrate James L. Cott.
Case 1:20-cv-05301-RA Document 21 Filed 07/16/20 Page 3 of 7
                  Case 1:20-cv-05301-RA Document 21 Filed 07/16/20 Page 4 of 7


Candella, Robert (x2747)

From:                          ServiceECF (Law) <ServiceECF@law.nyc.gov>
Sent:                          Monday, July 13, 2020 2:10 PM
To:                            Candella, Robert (x2747)
Subject:                       Proof of service receipt


 Caution: External Email!



This email confirms receipt of email and constitutes proof of service at the Office of the Corporation Counsel
for the City of New York. Please retain it for your records. Please note that the Office of the Corporation
Counsel has accepted service only for the City of New York and entities for which the Law Department is
authorized to accept service, including the Mayor and City Agency Heads named in their official
capacities. Service of process on any individually named parties has not been accepted.

This mailbox is only monitored for service. Please call (212) 356-1140 with any questions or concerns.




                                                        1
Case 1:20-cv-05301-RA Document 21 Filed 07/16/20 Page 5 of 7




                             2
Case 1:20-cv-05301-RA Document 21 Filed 07/16/20 Page 6 of 7
                       Case
                        Case1:20-cv-05301-GHW
                             1:20-cv-05301-RA Document
                                               Document21
                                                        16 Filed
                                                            Filed07/16/20
                                                                  07/13/20 Page
                                                                            Page72ofof72

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
